Citation Nr: 1756207	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  05-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to August 1973. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that denied the reopening of the Veteran's claim of entitlement to service connection for a psychiatric disorder. 

In December 2006, a Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

The Board subsequently remanded the case for additional development in November 2007. 

In June 2009, the Board denied the Veteran's application to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a May 2010 Order, granted the parties' Joint Motion, vacating the Board's June 2009 decision and remanding the issue for compliance with the terms of the Joint Motion. 

In November 2010 the Board remanded the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD for additional development.

Finally, the Board notes that the Veteran has been diagnosed with anxiety neurosis, chronic, with psychophysiologic features, anxiety neurosis with somatization features, dysthymic disorder, depressive disorder, PTSD and mixed anxiety.  The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has characterized the issue as set forth above.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for a nervous disorder, characterized as anxiety neurosis with somatization features, in a rating decision issued in April 1976. 

2.  The Veteran perfected his appeal of that denial in a VA Form 9 received in June 1976; thereafter the Veteran, in July 1979, withdrew his claim of entitlement to service connection for a nervous condition.

3.  Evidence received since the April 1976 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder to include PTSD.




CONCLUSIONS OF LAW

1.  The April 1976 rating decision that denied the claim for service connection for a nervous (psychiatric) disorder is a final decision.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. § 20.1103 (1975).

2.  New and material evidence has been received since the April 1976 denial, and the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is reopened.  38 U.S.C. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Claim to Reopen

The Board notes that the Veteran's claim for service connection for a nervous condition was originally denied in a November 1975 memorandum rating decision on the basis that there was no evidence of a nervous condition in the service treatment records.

This decision was ratified in an April 1976 rating decision.  The Veteran disagreed with the denial, and after a Statement of the Case (SOC) was issued in June 1976, he submitted a VA Form 9, Appeal to the Board, that same month.  At this point, the Veteran had completed the steps needed to perfect his appeal to the Board. 

In the June 1976 VA Form 9, the Veteran also requested a hearing; a personal hearing was scheduled for June 9, 1977, at the RO.  In October 1976, the Veteran submitted another VA Form 9 and asked that his case be forwarded to the Board for appellate review.  The RO responded with a letter issued in May 1977, and informed the Veteran that the June 9, 1977 hearing had been cancelled and that his case would be forwarded to the Board upon receipt of a written statement that he did not want a hearing.  The Veteran apparently did not submit such a statement; the RO subsequently scheduled the Veteran for a hearing on July 11, 1979.  On that date, the Veteran's representative submitted a VA Form 21-4138 in which he cancelled the hearing and stated that the Veteran had "no interest in continuing his appeal regarding his nervous condition."  The Veteran's claim was thus withdrawn.  See 38 C.F.R. Â§ 20.204.  The April 1976 rating decision, therefore, represents the original action adjudicating on the merits the nervous condition service connection claim. Glynn v. Brown, 6 Vet. App. 523 (1994).  The April 1976 rating decision also represents the last final decision.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The Veteran sought to reopen his claim in July 2004. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the April 1976 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the April 1976 rating decision includes the Veteran's December 2006 hearing testimony and a September 2017 statement from the Veteran regarding incidents in his service which he contends resulted in his acquired psychiatric disability to include PTSD.

The prior denial of service connection for an acquired psychiatric disability was based on a lack of evidence of a link between a psychiatric disability and the Veteran's service.  In his September 2017 statement, the Veteran claimed that the base where he was stationed underwent mortar attacks in May 1972.  

This evidence is new and material evidence because it was not of record at the time of the final rating decision in April 1976 and provides details as to in-service stressors the Veteran contends caused or are related to his current PTSD.  

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, as it raises a reasonable possibility that the Veteran experienced an in-service stressor.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder to include PTSD have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is reopened.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the reopened claim for service connection for an acquired psychiatric disorder to include PTSD. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The record demonstrates that the Veteran underwent a VA psychiatric examination in August 1974 which provided a diagnosis of anxiety neurosis, chronic, with psychophysiologic features and stated that the condition was mild to moderate in severity.   Another VA psychiatric examination in September 1975 rendered a diagnosis of anxiety neurosis with somatization features and stated that the condition was mild in severity.

However, the Board notes that the Veteran has yet to undergo a VA examination specifically for his claimed acquired psychiatric disability to include PTSD since being diagnosed with PTSD. As noted above, the record contains a PTSD diagnosis and evidence of positive PTSD screens.

An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); see Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Given that there is a diagnosis of a psychiatric disorder, including PTSD, the Board finds that this claim must be remanded so that a comprehensive VA examination addressing etiology can be afforded.  See McLendon, supra.




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present acquired psychiatric disorder to include PTSD.  

The examiner should determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may have been present at any time during the pendency of this appeal (under DSM-IV criteria), to include PTSD.  The examiner should provide a diagnosis for any psychiatric disorder that existed during the pendency of this claim.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder, to include PTSD if diagnosed, is related to any incident of the Veteran's active duty service, to include a fear of hostile military or terrorist activity.  All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


